Title: General Orders, 19 April 1780
From: Washington, George
To: 


          
            Head Quarters Morristown Wednesday April 19th 1780
            Parole Washington  Countersign, Greene
          
          [Officers] Of the Day Tomorrow[:] Colonel Chambers[,] Major Torrey[,] Brigade Major from 1st Pennsylva. Brigade
          
            After Orders
            The manœuvring Battalions are to be paraded tomorrow morning ten o clock precisely in the field near Colonel Abeel’s house. A Detachment from the Artillery sufficient to manage eight field pieces to parade at the same Time and place without Cannon.
            Brigadier General Clinton to take command of the Battalions.
          
        